Case 7:20-cv-01274-VB Document 129

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KIMBERLY SMITH,
Plaintiff,
Vv.

PAROLE OFFICER ROBERT B.
ROSENBERGER, individually and in his
official capacity; PAROLE OFFICER
MICHAEL P. KENNY, individually and in his
official capacity; JOHN LENARD HOME,
Hudson Valley Assistant Regional Director;
JOHN J. CUEVAS, Peekskill Area Bureau
Chief; JOHN GEMMATI, Hudson Valley
Regional Director; PAROLE OFFICER JANE
DOE, individually; and JACK AND JILL
DOES I-XIV, in their individual and official
capacities,

Defendants.

Filed 08/05/21 Page 1 of 2

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC #:

| DATE FILED: ¢/s/Zoz (

:
i

 

 

 

ORDER

20 CV 1274 (VB)

On April 27, 2021, the Court issued an Order of Service directing the Clerk of Court to

deliver to the U.S. Marshals Service all paperwork necessary for the Marshals Service to effect

service upon several defendants. (Doc. #124). On April 29, 2021, the Clerk of Court issued

summonses as to three defendants: John J. Cuevas, John Gemmati, and John Lenard Home.

On June 30, 2021, the Marshal’s Service docketed an unexecuted Acknowledgment of

Receipt of Summons and Complaint for defendant John Lenard Home. (Doc. #126). According

to that form, summons and the complaint were mailed to defendant Home at 3 Cottage Place, 2"4

Floor, New Rochelle, NY 10801, According to the unexecuted form, service was not received

because “‘No one goes by this name” at the addressed location.

Moreover, there is no indication on the docket that defendant John J. Cuevas has been

served,

 

 
Case 7:20-cv-01274-VB Document 129 Filed 08/05/21 Page 2 of 2

On June 30, 2021, the Marshal’s Service docketed executed Acknowledgements of
Receipt of Summons and Complaint for defendants John Gemmati and Robert B. Rosenberger.
(Docs. ##127, 128). The executed forms reflect that counsel for each defendant appearing in this
action, John Doran, accepted service on behalf of those two defendants. (Id.)

According to plaintiff, each defendant of this action is an employee of the New York
State Department of Corrections and Community Supervision’s Division of Reentry Services.
(Doc. #109 at ECF 1).

Accordingly, it is HEREBY ORDERED that counsel for defendants shall file a letter by
August 13, 2021 stating whether he will accept service on behalf of the defendants who remain
unserved. In that letter, counsel for defendants shall also indicate whether they require additional

time to answer, move, or otherwise respond to the complaint.

Dated: August 5, 2021
White Plains, NY
SO ORDERED:

Vill

Vincent L. Briccetti
United States District Judge

 
